 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ALEXANDER CONTE HALL,                           )   Case No.: 1:19-cv-00056 DAD JLT
                                                     )
12                  Plaintiff,                       )   ORDER TO PLAINTIFF TO SHOW CAUSE WHY
                                                     )   SANCTIONS SHOULD NOT BE IMPOSED FOR
13          v.                                       )   THE FAILURE TO COMPLY WITH THE
14   ROBERT A. CROW, et al.,                         )   COURT’S ORDERS AND TO PROSECUTE THIS
                                                     )   ACTION
15                  Defendants.                      )
                                                     )
16
17          On January 10, 2019, the plaintiff initiated this action related to a contract dispute. (Doc. 1)

18   After he paid the filing fee, the Court issued the summons on March 11, 2019 (Doc. 8) and its order

19   setting the mandatory scheduling conference to occur on June 3, 2019. (Doc. 7) In its order setting the

20   mandatory scheduling conference, the Court advised counsel:

21          The Court is unable to conduct a scheduling conference until defendants have been served with
            the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue service of
22          summons and complaint and dismiss those defendants against whom plaintiff(s) will not
            pursue claims. Plaintiff(s) shall promptly file proofs of service of the summons and complaint
23          so the Court has a record of service. Counsel are referred to F.R.Civ.P., Rule 4 regarding the
            requirement of timely service of the complaint. Failure to timely serve summons and complaint
24          may result in the imposition of sanctions, including the dismissal of unserved defendants.

25   (Doc. 7 at 1) Despite this, the plaintiff has not filed a proof of service of the summons and complaint

26   and the defendant has not appeared in the action. Therefore, the Court ORDERS,

27          1.      No later than June 7, 2019, the plaintiff SHALL show cause why sanctions, up to and

28   including dismissal of the action, should not be imposed for the failure to serve the summons and

                                                         1
 1   complaint1 and comply with the orders of the Court. Alternatively, the plaintiff may file the proof of
 2   service;
 3            2.       Due the failure of the defendant to appear and the lack of proof of service which would
 4   allow entry of default, the scheduling conference is CONTINUED to August 5, 2019 at 9:00 a.m.
 5            The plaintiff is advised that the failure to comply will result in a recommendation that the
 6   matter be dismissed.
 7
 8   IT IS SO ORDERED.
 9       Dated:      May 21, 2019                                        /s/ Jennifer L. Thurston
10                                                              UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   1
       This failure is most striking because the complaint alleges the correct address for both defendants ad admits knowledge of
     the agents for service of process and their addresses also.

                                                                  2
